Citation Nr: 1027275	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to May 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in June 2007 and June 2009.  This matter 
was originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The Veteran's service-connected residuals of a fractured distal 
fibula are manifested by subjective complaints of pain and ankle 
dorsiflexion limited to 5 degrees.  It is not manifested by 
marked limitation of ankle motion, ankylosis, malunion of 
tibia/fibula, os calcis, or astragalus, nonunion of tibia/fibula, 
or astragectomy, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, but no 
higher, for residuals of a fractured left distal fibula have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5262, 5271.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's June 2007 and June 2009 Remands, the 
Appeals Management Center (AMC) scheduled VA examinations and 
readjudicated the Veteran's claim under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's June 2007 and June 2009 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims held that, pursuant 
to 38 U.S.C. § 5103(a) (2009) (currently at 38 U.S.C. 
§ 5103(a)(1)), a VCAA notice for an increased rating claim must 
include the following information:  (1) the VA must notify the 
Veteran that in order to substantiate a claim, he or she must 
provide (or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on his 
or her employment and daily life; (2) if the Veteran's current 
diagnostic code "contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied" by 
providing the evidence described above-the example provided was 
where a "specific measurement or test result" would be 
required-then the VA must give "at least general notice" of 
that requirement; (3) the VA must tell the Veteran that if he or 
she is assigned a higher rating, that rating will be determined 
by applying relevant diagnostic codes, which generally provide 
for disability ratings between 0-100%, "based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-such 
as job application rejections-that the Veteran may submit (or 
ask the VA to obtain) "that are relevant to establishing [her 
or] his entitlement to increased compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2008 and August 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The Board notes that 
in December 2002, the Veteran stated that he had not received any 
treatment for his left fibula fracture since service, thus any 
records prior to December 2002 identified by the Veteran for 
musculoskeletal problems are not for his left fibula fracture.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2008 and September 2009.  
38 C.F.R. § 3.159(c)(4).  The VA examiners addressed the severity 
of the Veteran's service-connected left fibula condition in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 2009 
VA examination report is thorough; thus, the examination in this 
case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected connected residuals of a 
fractured left distal fibula has been rated as noncompensable 
pursuant to 38 C.F.R. § 471a, Diagnostic Code 5262.  Diagnostic 
Code 5262 provides criteria for impairment of the tibia and 
fibula.  With malunion and slight knee or ankle disability, a 10 
percent rating is assigned.  Moderate knee or ankle disability 
warrants a 20 percent rating.  A 30 percent rating is assigned 
when there is marked knee or ankle disability.  When there is 
nonunion with loose motion, requiring brace, a 40 percent rating 
is warranted.  38 C.F.R. § 4.71a.

Historically, the Veteran's service treatment records indicate 
that on February 2, 1971, the Veteran presented with complaints 
of an old left ankle injury.  The record notes that the Veteran 
suffered a stress fracture of the right heel in 1969 and that at 
that same time, he was having pain in left ankle which was not 
evaluated and resolved when he was put at rest for his heel.  
Physical examination demonstrated tenderness over distal fibula 
with questionable deformity palpable one inch proximal to 
malleolus without signs of inflammation.  X-ray showed 
questionable stress fracture of the distal fibula.  Impression 
was possible stress fracture left distal fibula.  Disposition was 
no running for three weeks.  

On February 5, 1971, the Veteran presented with complaints of 2 
week history of mild left ankle pain which became severe on 
February 2 after prolonged running.  Examination at that time 
showed only exquisite tenderness over distal fibula approximately 
two inches above malleolus.  X-rays were initially thought to 
show a stress fracture at the malleolus.  However, repeat films 
were normal.  Treatment was noted to have been rest and 
analgesics without significant improvement.  

An undated clinical record indicates that the Veteran had started 
diving school on January 18 which was noted to entail a great 
deal of activity.  Around January 21, the Veteran noted pain in 
left distal lateral leg and ankle and lateral corsal areas of 
foot.  On February 2, the pain increased, and the Veteran was 
seen and told he had left fibula stress fracture and placed on 
three weeks light duty.  On February 3, the Veteran had a swollen 
left foot and couldn't get his shoe on but the distal leg was 
okay.  The provider noted that at that time the Veteran was 
complaining of pain on weight bearing in area of distal fibula 
and that there had been no injury other than a left ankle sprain 
suffered two years prior at the same time that he had stress 
fracture right calcaneus.  There was no gross muscle deformity.  
There was pain in the left distal fibula area and in the area of 
anterior fibulocal ligament as well as on plantar flexion and 
eversion.  The provider noted that the Veteran could have 
Sydeman's syndrome and that x-rays taken two weeks prior showed 
no fracture.  Impression was possible Sydeman's syndrome and old 
tear anterior fibula calcaneal ligament.  Disposition was SLW 
casts for three weeks.

On March 18, the Veteran presented and x-rays showed cortical 
irregularity in distal fibula.  The provider noted that the x-ray 
finding, along with history, pointed to stress fracture.  An 
additional week of light duty was suggested.

The Veteran presented in June 1971 for follow up of stress 
fracture left fibula.  The Veteran complained of pain with 
running or prolonged standing and walking of both anterior lower 
legs.  Physical examination was unremarkable other than very mild 
tenderness medial distal tibial areas.  Impression was 
questionable anterior compartment syndrome.  Disposition was no 
running.

In October 1971, the Veteran presented with old injury to left 
distal fibula without clear-cut x-ray evidence of fracture but 
Veteran treated with cast in February and March 1971.  It was 
noted that the Veteran still had occasional pain in the anterior 
left distal fibula above the ankles.  Examination was normal.

The Veteran filed his claim for service connection for fracture 
of left fibula in May 1973; and in November 1973, the Veteran 
underwent VA examination.  At that time the Veteran provided a 
history that he fractured his left fibula in basic training.  The 
Veteran walked with a normal gain, and examination revealed 
nothing - no visible, no palpable deformity of the left leg, no 
tenderness, and there was full normal knee, ankle, and subtalar 
motion.  Diagnosis was fracture, closed, shaft left fibula, by 
history (questionable fatigue type).  X-rays revealed no 
abnormality.  Service connection was granted for residuals of 
fracture of left distal fibula effective from May 15, 1973 and a 
noncompensable evaluation was assigned.  

In July 2002, the Veteran requested an increased evaluation for 
his left leg condition.  In December 2002, the Veteran stated 
that he had not received any treatment for his left fibula 
fracture since service but noted that he had painful knee and 
lower leg with occasional "bone" pain as well as chronic joint 
pain and numbness from hip to thigh.

At the March 2003 VA examination, the Veteran walked with a 
normal gait and required no assistive aid to ambulate across the 
room.  

In October 2004, after a review of the claims file, M.A.M., ARNP, 
noted that in the medical record, there was no noted treatment 
for any effects of the left distal fibular fracture.  

At the July 2005 RO hearing, the Veteran reported that he gets 
pain in his left lower leg with physical activity such as playing 
tennis and prolonged standing.  The Veteran reported that 
generally, normal walking does not cause pain.  

In September 2008, the Veteran under VA examination.  The claims 
file was reviewed.  The Veteran reported that he fractured his 
tibia fibula jumping off a truck in basic training and that the 
fracture was not discovered until 1971 after he returned from 
Vietnam.  The Veteran reported that he was casted for six week 
and he stated that the fracture was an impacting fracture and 
that his left leg was shorter than his right leg.  M.A.M. noted 
that there was no documentation in the entire record of a 
shortened leg on the left and noted that the Veteran did not walk 
with a limp and did not have a heel lift in the shoes he was 
wearing.  In addition, M.A.M. noted that the fracture was 
completely healed on x-ray.

Physical examination demonstrated no evidence of leg shortening 
or abnormal weight bearing, no bone or joint abnormality, no 
signs of active infection or constitutional signs of bone 
disease, no evidence of genu recurvatum, involucrum, or 
sequestrum.  X-rays showed dense and focal, old and healed 
periosteal reaction present in the posterolateral aspect of the 
proximal left tibia.  There was also some irregularity and focal 
cortical thickening in the proximal left fibula.  It was 
indicated that these were residuals of remote and healed bony 
trauma.  X-rays also showed faintly visualized tiny ovoid soft 
calcifications projected at the inferior surface of the left os 
patella.  Impression was findings consistent with residuals of 
remote bony trauma in the proximal left tibia and left fibula.  
Diagnosis was status post fracture of the left tibia fibula mid 
shaft healed without sequella. 

M.A.M. opined that there was no supporting evidence in the 
medical literature to support the multiple complaints (shoulder 
pain, lumbar spine pain, hip pain, and right leg pain) related to 
the fracture of the left tibia fibula.

The Veteran underwent VA examination in September 2009.  The 
Veteran reported pain mostly in knee and lower leg.  Physical 
examination demonstrated no evidence of leg shortening, bone or 
joint abnormality, abnormal weight bearing, recurvatum, 
involucrum or sequestrum.  There were also no constitutional 
signs of bone disease or malunion of the os calcis or astragalus.  
The Veteran's gait was normal but functional limitation was noted 
on standing and walking.  The examiner noted that the Veteran was 
able to stand up to one hour and walk 1/4 mile.  X-rays showed no 
signs of acute fracture or prominent changes when compared with 
the study done in September 2008.  

The Veteran reported that his left knee and ankle exhibited 
symptoms of giving way, instability, and pain and that the left 
knee also had effusions one time and swelling and tenderness.  
Physical examination demonstrated no evidence of abnormal weight 
bearing, bone loss, or inflammatory arthritis.  There was no left 
ankle instability, tendon abnormality and no left knee 
crepitation, click or snaps, grinding, instability, or patellar 
abnormality.  Left knee flexion was from zero to 130 degrees, 
extension was normal, with no objective evidence of pain on 
active motion or following repetitive motion.  The examiner noted 
no additional limitation after three repetitions of range of 
motion.  Left ankle dorsiflexion was from zero to 5 degrees and 
plantar flexion from zero to 45 degrees with no objective 
evidence of pain following repetitive motion and no additional 
limitations after three repetitions of range of motion.  

X-rays of the left ankle showed asymmetry to the tibiotalar joint 
suggesting ligamentous laxity and ossific/calcific density dorsal 
aspect of the talar neck.  It was noted that in the absence of 
acute trauma, this was likely sequela of prior trauma or 
developmental.  X-rays of the left knee showed prominent 
intercondylar tuberosity left tibia, mild narrowing in the medial 
aspect of the left knee joint, soft tissue calcification in the 
insertion of the quadriceps tendon into the patella and in the 
insertion of the patellar tendon.  

The examiner noted that with regard to malunion or nonunion of 
the fibula, there appeared to be good union with minimal 
remaining traces on x-ray and or examination of the fracture and 
appeared to be a quite adequate union.  The examiner noted that 
the fibula healed apparently well and it was mere conjecture to 
determine the etiology of the condition causing knee pain as the 
examiner had no clear history of any other trauma occurring in 
the life of the Veteran and that it was his opinion that the knee 
was not related to the accident.  

The examiner noted that the ankle associated with the fibular 
fracture showed chronic degenerative joint disease likely per 
radiology due to old trauma.  The examiner opined that this was 
at least as likely as not (50 percent) occurred in the truck 
accident but that the ankle caused minimal symptoms and that 
ankle mortice symmetry and ligament laxity was much more likely 
to result from the fracture but a zero percent probability that 
it was related to the accident.  

The examiner also noted that because the knee showed minimal 
objective findings on examination, mostly patellar finding and 
patellar tendon findings and had no degenerative joint disease on 
the fibular side, it was less likely (less than 50 percent) to be 
related to the old trauma.  

Thus, it appears that the September 2009 examiner's opinion is 
that the Veteran's ankle degenerative joint disease is related to 
the in-service truck accident, noted by the Veteran to be while 
the Veteran was in basic training.  Thus, the Board finds that 
the Veteran's service-connected residuals of fractured fibula 
also encompasses the Veteran's complaints of ankle pain and 
degenerative joint disease, and thus in addition to Diagnostic 
Code 5262, for impairment of the tibia/fibula, the rating 
criteria for the ankle (Diagnostic Codes 5270 to 5274) are also 
under consideration as well as the Diagnostic Codes for arthritis 
(Diagnostic Codes 5003 and 5010).  

With respect to Diagnostic Code 5262, a compensable disability 
evaluation is not warranted as there is no evidence of malunion 
or nonuionion, thus any ankle disability no matter how severe is 
of no consequence.    

Diagnostic Code 5003 indicates that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis) (2009).

The Board has considered whether a compensable evaluation is 
warranted under any of the diagnostic codes for evaluating leg 
and ankle disability.  There is no evidence of genu recurvatum to 
support the application of Diagnostic Code 5263, no evidence of 
ankylosis of the ankle to support the application of Diagnostic 
Code 5270, no evidence of ankylosis of subastragalar or tarsal 
joint to support the application of Diagnostic Code 5272, no 
evidence of os calcis or astragalus to support the application of 
Diagnostic Code 5273, and no evidence of astragalectomy to 
support a compensable evaluation under Diagnostic Code 5274.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.

Diagnostic Code 5271 provides a 10 percent evaluation for 
moderate limited motion of ankle and a 20 percent evaluation for 
marked limitation of motion of the ankle.  The normal range of 
motion for an ankle is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

At the September 2009 VA examination, the Veteran demonstrated 
dorsiflexion to 5 degrees and plantar flexion to 45 degrees.  The 
Board, thus, finds that the Veteran's loss of 15 degrees in 
dorsiflexion is equivalent to moderate limitation of ankle motion 
warranting a 10 percent evaluation.  The Board, however, does not 
find that the Veteran's limitation of motion to be marked as 
there full plantar flexion motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Consideration has also been given to whether a higher rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. at 
204-06.  The Board acknowledges the Veteran's complaints of pain, 
giving way, instability, weakness, of the left ankle.  However, 
even taking in consideration the Veteran's ankle complaints, 
there is no objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 10 percent.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected residuals 
of left distal fibula fracture presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not 
result in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 
   

ORDER

Entitlement to a 10 percent evaluation, but no higher, for 
service-connected residuals of a fracture of the left fibula is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


